                                       Case 2:18-cv-02225-APG-DJA Document 96 Filed 01/06/21 Page 1 of 3




                                   1   Lawrence J. Semenza, III, Esq., Bar No. 7174
                                       Email: ljs@skrlawyers.com
                                   2
                                       Christopher D. Kircher, Esq., Bar No. 11176
                                   3   Email: cdk@skrlawyers.com
                                       Jarrod L. Rickard, Esq., Bar No. 10203
                                   4   Email: jlr@skrlawyers.com
                                       Katie L. Cannata, Esq., Bar No. 14848
                                   5   Email: klc@skrlawyers.com
                                       SEMENZA KIRCHER RICKARD
                                   6
                                       10161 Park Run Drive, Ste. 150
                                   7   Las Vegas, Nevada 89145
                                       Telephone: (702) 835-6803
                                   8   Facsimile: (702) 920-8669
                                   9   Attorneys for Plaintiff Bridgett Dahl
                                  10                               UNITED STATES DISTRICT COURT
                                  11
                                                                           DISTRICT OF NEVADA
SEMENZA KIRCHER RICKARD
10161 Park Run Drive, Suite 150

  Telephone: (702) 835-6803




                                  12
   Las Vegas, Nevada 89145




                                        BRIDGETT DAHL, an individual,                       Case No.: 2:18-cv-02225-APG-DJA
                                  13
                                                                     Plaintiff,             STIPULATION AND ORDER TO
                                  14                                                        CONTINUE THE JURY TRIAL DATE
                                        v.
                                  15                                                                      (First Request)

                                  16    JACOB MANDRUSIAK a/k/a JAKE
                                        MANDRUSIAK, an individual; DOES 1-10,
                                  17    unknown individuals; and ROE COMPANIES
                                        1-10, unknown business entities,
                                  18
                                                                     Defendants.
                                  19
                                  20          Plaintiff Bridgett Dahl ("Plaintiff") and Defendant Jacob Mandrusiak ("Defendant")
                                  21   (together, the "Parties"), by and through their respective counsel of record, hereby stipulate and
                                  22   agree to the following:
                                  23          1.      On September 2, 2020, the Court granted the Parties' Joint Pretrial Order [ECF
                                  24   76] and set this case for jury trial on a stacked calendar on February 8, 2021 at 9:00 a.m. in
                                  25   Courtroom 6C. Calendar Call is set for February 2, 2021 at 8:45 a.m. in Courtroom 6C.
                                  26          2.      Due to the current events concerning COVID-19, the Court entered Third
                                  27   Amended Temporary General Order 2020-03 on November 12, 2020, stating that all jury trials
                                  28   will be postponed until further notice, and the presiding judges will address the need for any trial

                                                                                        1
                                       Case 2:18-cv-02225-APG-DJA Document 96 Filed 01/06/21 Page 2 of 3




                                   1   continuance in their individual cases. In light of this order, the Parties have not sought or

                                   2   received commitments from their retained experts to appear for the current trial date.

                                   3          3.       Additionally, Defendant is a Canadian citizen and the border between the United

                                   4   States and Canada remains closed concerning COVID-19. As such, Defendant would likely be

                                   5   unable to attend trial in person even if it were to move forward on the scheduled date.

                                   6          4.       Additionally, Plaintiff recently gave birth to a baby on December 29, 2020, and is

                                   7   dealing with issues related to being a new mother.

                                   8          5.       Accordingly, the Parties have agreed to continue the jury trial in this matter by

                                   9   three (3) months and jointly offer these three new trial dates: May 10, 2021, May 17, 2021, and

                                  10   May 24, 2021.

                                  11          6.       The Parties estimate that the jury trial in this matter will take a total of 5-10 days.
SEMENZA KIRCHER RICKARD
10161 Park Run Drive, Suite 150




                                              7.       It is expressly understood by the undersigned that the Court will set the jury trial
  Telephone: (702) 835-6803




                                  12
   Las Vegas, Nevada 89145




                                  13   in this matter on one of the agreed-upon dates if possible; if not, the trial will be set at the

                                  14   convenience of the Court's calendar.

                                  15          8.       The Parties additionally request that the current Calendar Call in this matter,

                                  16   currently scheduled for February 2, 2021 at 8:45 a.m., be rescheduled in accordance with the

                                  17   continued trial date.

                                  18   Dated this 6th day of January, 2021.                    Dated this 6th day of January, 2021.
                                  19   SEMENZA KIRCHER RICKARD                                 WILSON ELSER MOSKOWITZ EDELMAN
                                  20                                                           & DICKER LLP

                                  21   /s/ Jarrod L. Rickard                                   /s/ Michael P. Lowry
                                       Lawrence J. Semenza, III, Bar No. 7174                  Michael P. Lowry, Esq., Bar No. 10666
                                  22   Christopher D. Kircher, Bar No. 11176                   Jonathan C. Pattillo, Esq., Bar No. 13929
                                       Jarrod L. Rickard, Bar No. 10203                        6689 Las Vegas Blvd. South, Ste. 200
                                  23   Katie L. Cannata, Esq., Bar No. 14848                   Las Vegas, Nevada 89119
                                  24   10161 Park Run Dr., Ste. 150
                                       Las Vegas, Nevada 89145                                 Attorneys for Defendant,
                                  25                                                           Jacob Mandrusiak a/k/a Jake Mandrusiak
                                       Attorneys for Plaintiff Bridgett Dahl
                                  26
                                  27   ///
                                  28   ///

                                                                                           2
                                       Case 2:18-cv-02225-APG-DJA Document 96 Filed 01/06/21 Page 3 of 3




                                   1   IT IS SO ORDERED:

                                   2          This case is set for jury trial on the stacked calendar on May 17, 2021 in Courtroom

                                   3   6C. Calendar Call will be held on May 11, 2021 at 8:45 a.m. in Courtroom 6C.

                                   4
                                   5
                                                                          UNITED STATES DISTRICT JUDGE
                                   6
                                   7
                                                                          DATED:         January 6, 2021
                                   8
                                   9
                                  10
                                  11
SEMENZA KIRCHER RICKARD
10161 Park Run Drive, Suite 150

  Telephone: (702) 835-6803




                                  12
   Las Vegas, Nevada 89145




                                  13
                                  14
                                  15
                                  16
                                  17
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28

                                                                                     3
